UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1505



ANTHONY B. GRIMM,

                                              Plaintiff - Appellee,

          versus


ROGER ROBINSON, Individually and as a Police
Officer of the Town of Vinton, Virginia,

                                             Defendant - Appellant,

          and


TOWN   OF  VINTON,   VIRGINIA,  a   Municipal
Corporation; HERB COOLEY, Individually and as
Chief of Police of the Town of Vinton,
Virginia,

                                                         Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:05-cv-00068-JCT)


Submitted:   January 26, 2007               Decided:   March 1, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.
Jim H. Guynn, Jr., GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia,
for Appellant.    Neil E. McNally, KEY, TATEL & MCNALLY, P.C.,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Officer Roger Robinson seeks to appeal the district

court’s   denial of his motion for summary judgment.    Anthony Grimm

filed a complaint against Robinson and others pursuant to 42 U.S.C.

§ 1983 (2000), alleging that Robinson used excessive force while

taking Grimm into custody, in violation of Grimm’s Fourth Amendment

rights.   The Defendants moved for summary judgment on the merits

and also asserted that Robinson was entitled to qualified immunity.

The district court granted summary judgment in favor of all the

Defendants except for Robinson.    After thoroughly reviewing the

record, we affirm in part and dismiss in part.

           This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     This

court does not have jurisdiction “over a claim that a plaintiff has

not presented enough evidence to prove that the plaintiff’s version

of events actually occurred, but [this court has] jurisdiction over

a claim that there was no violation of clearly established law

accepting the facts as the district court viewed them.”     Winfield

v. Bass, 106 F.3d 525, 530 (4th Cir. 1997) (en banc).    We find that

to the extent Robinson is arguing that he should prevail, even if

the facts are viewed in the light most favorable to Grimm, this

court has jurisdiction, and we affirm the order of the district


                               - 3 -
court.   To the extent Robinson is not arguing a point of law, and

instead is claiming that there is no genuine issue of material

fact, we dismiss the appeal as interlocutory.           See Johnson v.

Jones,   515   U.S.   304,   313   (1995)   (“[T]he   District   Court’s

determination that the summary judgment record . . . raised a

genuine issue of fact . . . was not a ‘final decision’ within the

meaning of [28 U.S.C. § 1291].”); see also Buonocore v. Harris, 65

F.3d 347, 360-61 (4th Cir. 1995).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                   - 4 -